No. 812-14156 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FIRST AMENDED AND RESTATED APPLICATION FOR AN AMENDED ORDER PURSUANT TO SECTIONS 6(c) AND 57(c) OF THE INVESTMENT COMPANY ACT OF 1940 (“1940 ACT”) GRANTING EXEMPTIONS FROM SECTIONS 18(a), 57(a)(1) - (2), AND 61(a) OF THE 1940 ACT; UNDER SECTION 57(i) OF THE 1 RULE 17d-1 UNDER THE 1 JOINT TRANSACTIONS OTHERWISE PROHIBITED BY SECTION 57(a)(4) OF THE 1940 ACT FIDUS INVESTMENT CORPORATION, FIDUS MEZZANINE CAPITAL, L.P., FIDUS INVESTMENT GP, LLC, FIDUS INVESTMENT ADVISORS, LLC, and FIDUS MEZZANINE CAPITAL II, L.P. 1603 Orrington Avenue, Suite 1005 Evanston, Illinois 60201 (847) 859-3940 All Communications, Notices and Orders to: Edward H. Ross Chief Executive Officer Fidus Investment Corporation 1603 Orrington Avenue, Suite 1005 Evanston, Illinois 60201 (847) 859-3940 Copies to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 700 Sixth Street, NW Washington, DC 20001 (202) 383-0100 December 6, 2013 UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the Matter of: FIDUS INVESTMENT CORPORATION, FIDUS MEZZANINE CAPITAL, L.P., FIDUS INVESTMENT GP, LLC, FIDUS INVESTMENT ADVISORS, LLC, and FIDUS MEZZANINE CAPITAL II, L.P. 1603 Orrington Avenue Suite 1005 Evanston, Illinois 60201 File No. 812-14156 Investment Company Act of 1940 ) FIRST AMENDED AND RESTATED APPLICATION FOR AN AMENDED ORDER PURSUANT TO SECTIONS 6(c) AND 57(c) OF THE INVESTMENT COMPANY ACT OF 1940 (“1940 Act”) GRANTING EXEMPTIONS FROM SECTIONS 18(a), 57(a)(1) - (2), AND 61(a) OF THE 1940 ACT; UNDER SECTION 57(i) OF THE 1d-1 UNDER THE 1 CERTAIN JOINT TRANSACTIONS OTHERWISE PROHIBITED BY SECTION 57(a)(4) OF THE 1940 ACT Fidus Investment Corporation, a Maryland corporation (the “Company”), Fidus Mezzanine Capital, L.P., a Delaware limited partnership (“Fidus SBIC”), Fidus Investment GP, LLC, a Delaware limited liability company (“New General Partner”), Fidus Investment Advisors, LLC (“Fidus Advisors”), and Fidus Mezzanine Capital II, L.P. (“Fidus SBIC II”) (collectively, the “Applicants”), respectfully request an order (the “Amended Order”) of the U.S. Securities and Exchange Commission (the “Commission”) pursuant to Sections 6(c), 57(c), and 57(i) of the Investment Company Act of 1940, as amended (the “1940 Act”),1 and Rule 17d-1 thereunder.2 The Amended Order would amend, and in part supersede, an exemptive order issued by the Commission on March 27, 2012 (the “Prior Order”)3 that was granted pursuant to 1 Unless otherwise indicated, all section references herein are to the 1940 Act. 2 Unless otherwise indicated, all rule references herein are to rules under the 1940 Act. 3 In the Matter of Fidus Investment Corporation, Investment Company Act Release Nos. 29974 (March 1, 2012) (notice) and 30012 (March 27, 2012) (order). Sections 6(c), 12(d)(1)(J), 57(c), and 57(i) of the 1940 Act, and under Rule 17d-1 thereunder, and under 12(h) of the Securities Exchange Act of 1934, as amended (“Exchange Act”). I. BACKGROUND AND SUMMARY OF APPLICATION In this application (“Application”), the Applicants respectfully request the Amended Order to amend, and in part supersede, the Prior Order as set forth herein. The Prior Order permits the Company and Fidus SBIC to operate effectively as one company, specifically allowing them to: (1) engage in certain transactions with eachother; (2) invest in securities in which the other is or proposes to be an investor that would otherwise be permitted if the Company and Fidus SBIC were one company, (3) be subject to modified consolidated asset coverage requirements for senior securities issued by a business development company, as defined in section 2(a)(48) of the 1940 Act (“BDC”)4 and its small business investment company subsidiary; and (4) file consolidated reports with the Commission. The Prior Order granted the above relief to transactions between the Company and, at the time of the Prior Order, the Company’s only wholly-owned small business investment company subsidiary, Fidus SBIC. Subsequent to the Prior Order, the Company has formed a new wholly-owned small business investment company subsidiary, Fidus SBIC II. In addition to the Company, Fidus SBIC, and the New General Partner, the Amended Order would grant relief to Fidus SBIC II, and any direct or indirect wholly-owned subsidiaries of the Company (collectively with Fidus SBIC, the “Subsidiaries,” and each a “Subsidiary”).5 4 Section 2(a)(48) defines a BDC to be any closed-end investment company that operates for the purpose of making investments in securities described in Sections 55(a)(1) through 55(a)(3) of the 1940 Act and makes available significant managerial assistance with respect to the issuers of such securities. 5 For purposes of this Application, references to “Subsidiaries” include Fidus SBIC and Fidus SBIC II, which are the Company’s only Subsidiaries currently in existence, as well as any future Subsidiaries. It is currently anticipated that no Subsidiaries will be registered investment companies and no Subsidiaries except for Fidus SBIC will be BDCs. 2 In particular, the relief requested by this Application for an Amended Order would: (1) permit Fidus SBIC and one or more other Subsidiaries to engage in certain transactions that would otherwise be permitted if the Company and its Subsidiaries were one company and (2) permit the Company to adhere to modified asset coverage requirements under Section 61 of the 1940 Act. The Company may in the future create Subsidiaries that may also be licensed by the Small Business Administration (“SBA”) to operate under the Small Business Investment Act of 1958 (“SBA Act”) as a small business investment company (“SBIC”) (collectively, the “SBIC Subsidiaries,” and each an “SBIC Subsidiary”) or in some cases may not be SBICs. As discussed above, the Prior Order grants relief from Sections 12(d)(1)(A), 18(a), 21(b), 57(a)(1) — (a)(3), and 61(a) of the 1940 Act; under Section 57(i) of the 1940 Act and Rule 17d-1 under the 1940 Act and under Section 12(h) of the Exchange Act to the Company and Fidus SBIC, but the Prior Order did not specifically request relief for any future subsidiaries of the Company. The Applicants are submitting this request to amend the Prior Order to request the same exemptive relief for Fidus SBIC II and any future Subsidiary that was granted under the Prior Order with respect to Fidus SBIC, except to the extent that such relief is not necessary due to the fact that Fidus SBIC II is not (and no future Subsidiary will be) a BDC or a registered investment company under the 1940 Act.6 The terms and conditions of the Prior Order will be superseded, except as described in this Application. Any existing entities that currently intend to rely on the Amended Order have 6 An exemption from Section 12(d)(1)(A) pursuant to Section 12(d)(1)(J) of the 1940 Act is not necessary because such Subsidiaries will not own voting stock of the Company or Fidus SBIC. Also, an exemption from Sections 21(b) and 57(a)(3) pursuant to Sections 6(c) and 57(c) of the 1940 Act is not necessary because Fidus SBIC will not make loans to Fidus SBIC II or any future Subsidiaries. 3 been named as Applicants, and any other existing or future entities that may rely on the Amended Order in the future would comply with its terms and conditions. II. STATEMENT OF FACTS AND BACKGROUND A.
